DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Status of Claims
Support for amendment to claims 7 and 19 is found on pages 4 and 11 – 21.  
Claims 1 – 6 and 13 – 18 remain withdrawn based on the restriction without traverse issued on 3/02/2021. Claims 9 – 11 and 21 – 23 are cancelled.

Response to 103 Remarks
Applicants arguments are found as unpersuasive in light of the new art.

Examiner Suggestions:
Examiner has given detailed suggestions to revise the claims in the claim objection section, 112(b) and 112(d) sections. Examiner suggests that applicant clarify the language of the claims to advance prosecution. Applicant is encouraged to set up an interview with examiner, to disucss suggestions, using the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Claim Objections
The claims are objected to because of the following informalities: 
Claim 7 on page 5, lines 3 – 4 should read: “a probe, configured to be inserted into a body of the living subject, 
Claim 7 on page 6, lines 2 – 4 should read: “wherein said modified 3D representation 
Claim 7 on page 6, lines 10 – 16 should read: “wherein the probe includes a balloon catheter having a shaft, an inflatable balloon fitted at a distal end of the shaft, multiple electrodes of the probethe balloon rotation matrix”   
The same changes must be made to independent claim 19. Appropriate correction is needed for clarity of claim language. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant states in both claims: 
“wherein said modified 3D representation is a 3D representation of displayed after transformation…” – Issue 1: It is unclear what constitutes the modified 3D representation. Examiner interprets the modification as the transformation, however, appropriate correction is required. Applicant may amend the claim to further specify what constitutes the modified 3D representation. Issue 2: It is unclear what the 3D representation is “of”. Examiner interpets the sentence as: “wherein said modified 3D representation is ” Examiner suggest applicant amend the claims to clarify the language and remove redundancy. 
 “wherein the system is adapted to visualize catheters which do not include a magnetic sensor” –  Applicant’s elected embodiment does not include a probe without a (Claim 7 states: “a probe configured to be inserted into a body of the living subject and comprising probe electrodes and a magnetic field sensor”). Therefore, the limitation does not fit in the context of the claims as the claims are directed to catheters with magnetic sensors. Additionally on March 4th, 2021 Applicant elected species B for prosecution The unelected species A is directed to a first probe having no magnetic sensor, and a second probe having a magnetic sensor, while elected species B is directed to only a probe having a magnetic sensor. The claim, as stated, is being further limited based on an unclaimed feature which renders the limitation as unclear and indefinite. Applicant may amend the claim to limit regarding the features of the claimed embodiment and not features of the unclaimed embodiments.
“wherein the processing circuitry is adapted to apply an electrical signal- based method, wherein the electrical signal-based method is Independent Current Location (ICL), wherein, in Independent Current Location (ICL), the processing circuitry calculates a local scaling factor for each voxel of the volume in which catheters are visualized, wherein the factor is determined using a catheter with multiple electrodes having a known spatial relationship.” - Based on applicant’s specifications, applicant is attempting to combine ACL and ICL coordinate system via a transformation (Page 12: “In embodiments of the present invention, ICL and ACL are selectively combined providing advantages of both ICL and ACL. ICL tracking technology is used prior to CPM computation in order to track both non-magnetic- field sensor-equipped catheters and magnetic-field sensor-equipped catheters”). However, applicant’s claims do not reflect the transformation from ACL to ICL. Instead the last paragraph of claims 7 and 19, does not combine ICL with the rest of the invention and the 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends on cancelled dependent claim 11 and claim 24 reads on cancelled independent claim 23. Claim 12 should depend on independent claim 7 of which claim 11 was rolled into. Claim 24 should depend on independent claim 19 for which claim 23 was rolled into. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 12, 19, 20, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (US 20120150022 A1) in view of Ludwin et al. (US 20170065353 A1), further in view of Olson et al. (US 20120265054 A1), further in view of Gluhovsky et al. (US 20190340838 A1), further in view of Zeidan (US 20170354339 A1), and further in view of Rosenberg et al. (US 20190350489 A1). 

Regarding claims 7 and 19, Bar-Tal discloses a medical probe tracking system (Abstract: “receiving an input indicative of respective apparent locations of a plurality of points disposed along a length of a probe inside a body of a subject”), comprising: 
a plurality of body surface electrodes configured to be applied/applying a plurality of body surface electrodes to a skin surface of a living subject ([0060] “body surface electrodes, also referred to herein as body-electrodes, which may be any type of body electrodes known in the art, such as button electrodes, needle electrodes, subcutaneous probes, or patch electrodes”); 
a probe (20) configured to be inserted/inserting a probe into a body of the living subject ([0001] “position sensing of a probe in a living body”) comprising probe electrodes ([0052] “electrode on the catheter tip”) and a magnetic field sensor (22) (see item 22 in FIG. 1B and para. [0057] “magnetic field sensor 22”) where a catheter and probe are synonymous ([0056] “The hybrid catheter acts as a probe in a medical procedure”); 
a magnetic field generator configured to generate a magnetic field within the body of the living subject ([0057] “magnetic field generated, for example, by positioning under the subject a location pad 43 containing magnetic field generator coils 42”); 
a display (54) ([0058] “The processor is coupled to drive a console 52, which may provide a visual display 54”); and 
processing circuitry configured to: 
measure electrical currents between the body surface electrodes and the probe electrodes within the body, respectively ([0062] “The body surface electrodes receive differing mapping-currents from the electrodes of the mapping-catheter, and the differing currents are analyzed”); 
compute/computing first position coordinates of the probe in a first coordinate frame responsively to a distribution of a first multiplicity of the electrical currents ([0057] “The electrical signals are conveyed to a control unit 44, which analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter 20”); 
receive/receiving magnetic position signals from the magnetic field sensor in response to the magnetic field ([0057] “The magnetic fields generated by coils 42 generate electrical signals in coils 24, 26 and 28 of an electromagnetic (EM) sensor 22 located at the distal end of catheter 20 … determine the coordinates of the position and of the orientation of catheter 20”); 
compute a current-position map (CPM) between a distribution of a second multiplicity of the electrical currents and the magnetic 4position signals with respect to a second coordinate frame defined by the magnetic field generator (see FIG. 3A and para. [0171] “ACL tracker module 321 calculates the location of catheters such as catheter 20 and the electrodes of catheters such as catheter 21, using the current measurements generated in step 210. The measurements generated in step 210 are combined into a current-to-position mapping (CPM) vector”) also ([0174] “CPM estimation process uses measurements from any hybrid catheter having an EM sensor and associated electrode, such as catheter 20” - where the EM sensor includes magnetic position signals. Figure 3A (below) shows in step 206, 208 and 210 that the adjusted currents read on the limitations “second multiplicity of electrical currents” and “second coordinate frame defined by the magnetic field generator.” Where the adjustments are considered to be second electrical currents and coordinates ([0082] “applies the adjustments determined in steps 206 and 208 to the currents. In step 210 the processor typically also applies adjustments”).

    PNG
    media_image1.png
    532
    355
    media_image1.png
    Greyscale

Figure 3A of Bar-Tal reproduced for clarity of the record

Bar-Tal does not disclose the processing circuitry configured to render to the display an initial three-dimensional (3D) representation of the probe in the first coordinate frame.
([0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity” and [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021] as this would allow the user to more easily observe and track the location of the catheter.  

Bar-Tal does not disclose: processing circuitry configured to find a transformation between the first and second coordinate frames; 
apply the transformation to the first position coordinates yielding second position coordinates of the first probe in the second coordinate frame; 
and render to the display a modified 3D representation of the first probe according to the second position coordinates in the second coordinate frame. This is disclosed by Olson. 

However Olson, in the same field of medical tracking systems, teaches processing circuitry configured to find a transformation between the first and second coordinate frames ([0009] “localization elements that are coincident in real space … provide a transformation that accurately transforms position measurements for the various localization elements to a common coordinate frame” -  the localization elements are both magnetic and impedance-based); apply the transformation to the first position coordinates yielding second position coordinates of the probe in the second coordinate frame ([0039] “coordinate frames A and B … The mapping function f is defined so as to transform the coordinates of a location, measured with the impedance-based localization system, into the common coordinate frame” – where coordinate frames A and B are magnetic-based and impedance-based); and generate a representation according to the second position coordinates in the second coordinate frame ([0010] “generate a mapping function that transforms position measurements made using the second localization system relative to the second coordinate frame B”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a system capable of transformation of elements from two coordinate frames both corresponding to magnetic and impedance-based frames. This would allow the user to obtain a more detailed image or information of the probe within the patient. 

Bar-Tal does not disclose processing circuitry configured to render to the display a modified 3D representation of the probe. 
However Gluhovsky, in the same field of medical navigation systems, teaches render/rendering to the display a modified 3D representation of the probe ([0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.

Bar-Tal does not disclose the transformation including a rotation and translation element, the first position coordinates including a location and an orientation, the second position coordinates having a location and an orientation, the processing circuitry being configured to render the modified 3D representation of the probe based on the location and the orientation of the second position coordinates.
However, Olson discloses wherein the transformation includes a rotation and a translation element (see para. [0044] “For linear and homogeneous localization systems, affine transformations (e.g., translation, rotation, and scaling)”), the first position coordinates including a location and an orientation (see para. [0010] “first localization system having a first coordinate frame A to measure position information for a first reference location”), the second position coordinates having a location and an orientation (see para. [0010] “second localization system having a second coordinate frame B to measure position information”) where the position information may include location and orientation (see para. [0021] “these coordinate frames will express position information as Cartesian coordinates, though the use of other coordinate systems, such as polar, spherical, and cylindrical, is also contemplated, as is the use of multiple coordinate systems (e.g., Cartesian and polar)” ) and generating a representation based on the location and the orientation of the second position coordinates (see para. [0010] “generate a mapping function that transforms position measurements made using the second localization system relative to the second coordinate frame B” – Olson shows the capability of creating a representation based on a second coordinate frame).  
and Gluhovsky, discloses the processing circuitry being configured to render the modified 3D representation of the probe (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal with Olson and Gluhovsky for the same reasons outlined above. 

Bar-Tal discloses a magnetic field sensor being disposed at a proximal end of the shaft of a catheter (FIG. 1B which shows the magnetic field sensors (22) placed proximal to the electrodes) and the the processing circuitry being configured to: find a rotation matrix from a rotation between a first plane defined by the multiple electrodes and a second plane defined by electrodes in a catheter model (see para. [0228] “Rotation matrix as a function of deflection parameters d for deflectable probes … This matrix represents the relative rotation between section k and section (k-1)”) where sections k and k-1 are different planes involving electrodes (see para. [0230] “List of position transducers, i.e., electrodes, on section k”).
Bar-Tal does not disclose the catheter nor matrix being that of a balloon. 
However Zeidanin, the same field of catheter visualization discloses, a probe includes a balloon catheter (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”) having a shaft (see para. [0037] “The catheter 14 typically comprises a handle 20”), an inflatable balloon fitted at a distal end of the shaft (see Fig. 1 item 18 and para. [0038] “The catheter 14 … balloon”), 5multiple electrodes of the probe disposed on the inflatable balloon (see Fig. 1 and para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon”), the magnetic field sensor (see para. [0046] “Once the catheter is in place, if desired a current position map may be constructed using location sensors in the catheter, for example magnetic location sensors or using impedance measurements”), and a balloon rotation matrix (see para. [0038] “The catheter 14 is a multi-electrode catheter, which can be a basket catheter as shown in the right portion of the balloon” – the balloon includes electrodes that can be tracked to be represented in the rotation matrix of Bar-Tal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include a balloon catheter as disclosed by Zeidan. Using a probe with a balloon is a common technique in the art. This would allow the user to have a variety of uses of the catheter, specifically construction of CPM, where the CPM construction technique would benefit from using a tracking apparatus and method.  
 adapted to apply an electrical signal- based method, wherein the electrical signal-based method is Independent Current Location (ICL).
However Rosenberg, in the same field of impedance measurements using balloon catheters, teaches wherein the processing circuitry is adapted to apply an electrical signal- based method, wherein the electrical signal-based method is Independent Current Location (ICL), wherein, in Independent Current Location (ICL), the processinq circuitry calculates a local scaling factor for each voxel of the volume in which catheters are visualized, wherein the factor is determined using a catheter with multiple electrodes having a known spatial relationship ([0019] In many practical cases, the accuracy of magnetically calibrated PureACL position sensing can be further improved using a ‘local scaling’ process. In some embodiments, such a process, named hereinafter ‘Independent Current Location’ (ICL), is applied so as to further improve the accuracy of magnetically calibrated PureACL positions. The ICL process is applicable to catheters having a plurality of sensing-electrodes disposed over their distal end. Using a known spatial relationship among two or more electrodes, e.g., one or more known distances between electrodes located up to about 1 cm from each other, possibly among other inputs, the ICL process is able to scale the relative positions of a plurality of electrodes so as to exactly fit the shape of the distal end of the PureACL catheter, finally providing highly accurate electrode positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include ICL disclosed by Rosenberg to improve the accuracy of magnetically calibrated PureACL positions as indicated in paragraph 19 of Rosenberg. 

Ludwin discloses the processing circuitry configured to render the initial 3D representation of the probe according to the first coordinate frame (see para. [0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) (see para. [0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based (see para. [0028] “baseline coordinate systems include … impedance-based location tracking”).
Ludwin further discloses prior to computation of the CPM (see para. [0012] “after measuring the first locations, to perform a second registration of the tracking system with the baseline coordinate system, to measure second locations of the probe within the organ following the second registration”) where the second registration can be used to develop a map (see para. [0054] “collects ablation locations 110D and 110E using a second registration and presents locations 110D and 110E in the electroanatomical map”). 
However, Ludwin does not explicitly disclose rendering the modified 3D representation of the probe. This is disclosed by Gluhovsky (see para. [0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
However, Gluhovsky does not explicitly disclose the representation being from the second coordinate frame. Olson discloses according to the second coordinate frame (see para. [0010] “generate a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”).  
However, Olson does not explicitly disclose rendering the representation after computation of the CPM.  This is disclosed by Zeidan (see para. [0046] “The location of each of the electrodes in the heart is known from the current position map”) where the CPM is first performed, then a representation of the electrodes is found after CPM (see para. [0047] “Next, at step 41 intracardiac electrograms are recorded concurrently from of the electrodes”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021]. This would allow the user to more easily observe and track the location of the catheter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of a probe using impedance-based location prior to generating a map as disclosed by Ludwin. This would allow the user to have a greater understanding of the location of the probe, before computing a CPM, which would provide a more accurate CPM. Additionally, to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities. Also to incorporate the display of the transformed probe image into a second coordinate frame as 

Regarding claim 12, the modified system of Bar-Tal discloses the system according to claim 7, however, the modified system of Bar-Tal does not disclose further limitations of claim 12.
However, Gluhovsky discloses render a further modified 3D representation of the probe as disclosed by Gluhovsky ([0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
Gluhovsky does not disclose rendering according to third position coordinates located in the volume nor disclose the coordinates being based on at least any one or more of the following: a magnetic position derived from the CPM based on a distribution of a third multiplicity of the electrical currents; and from the magnetic field detected by the magnetic field sensor. 
However, Ludwin discloses rendering according to third position coordinates located in the volume ([0054] “electroanatomical map using a second visual effect, and collects ablation locations 110E-110H using a third registration and presents locations 110E-110H in the electroanatomical map using a third visual effect”) and a magnetic position derived from the CPM based on a distribution of a third multiplicity of the electrical currents; and  from the magnetic field detected by the magnetic field sensor ([0056] “the impedance-base location coordinates may be registered to field-based location coordinates (or vice-versa) … in electroanatomical map”) where the location sensor (54) detects a magnetic field and produces field-based coordinates ([0034] “A magnetic field sensor 54 (also referred to herein as position sensor 54) within distal end 32 of probe 22 generates electrical signals in response to the magnetic fields from the coils, thereby enabling processor 44 to determine the position of distal end 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities. Additionally, to include a third registration of catheter coordinates based on an electroanatomical map as disclosed by Ludwin. This would allow the user to further track the catheter in further stages of the operation. Lastly, to include the third coordinates of Ludwin being magnetic field-based and using magnetic field sensors to generate coordinates. This would allow the user to further track the catheter in the procedure, thus allowing for greater control. 

Regarding claim 20, the modified system of Bar-Tal discloses the system according to claim 19, however, the modified system of Bar-Tal does not disclose the further limitations of claim 20. 
([0021] “The impedance-based location coordinates are three-dimensional coordinates measured with respect to a frame of reference defined by the patches, herein assumed to have impedance-based coordinates, and enable the distal end to be tracked in this frame of reference in the body cavity”) ([0012] “a first registration of the tracking system with the baseline coordinate system, to measure first locations of the probe within the organ following the first registration, to present, on the display”) where the first coordinate frame is impedance-based ([0028] “baseline coordinate systems include … impedance-based location tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar-Tal to include an impedance-based three-dimensional coordinate system for tracking the catheter as disclosed by Ludwin in para. [0021]. This would allow the user to more easily observe and track the location of the catheter.  
Ludwin further discloses prior to computation of the CPM ([0012] “after measuring the first locations, to perform a second registration of the tracking system with the baseline coordinate system, to measure second locations of the probe within the organ following the second registration”) where the second registration can be used to develop a map ([0054] “collects ablation locations 110D and 110E using a second registration and presents locations 110D and 110E in the electroanatomical map”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of a probe using impedance-based location prior to generating a map as disclosed by Ludwin. This would 
However, Ludwin does not explicitly disclose rendering the modified 3D representation of the probe. This is disclosed by Gluhovsky ([0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view a more detailed image regarding the placement of the probe, thus providing greater tracking capabilities.
However, Gluhovsky does not explicitly disclose the representation being from the second coordinate frame. Olson discloses according to the second coordinate frame ([0010] “generate a mapping functionf that transforms position measurements made using the second localization system relative to the second coordinate frame B”).  
It also would have been obvious to modify Bar-Tal to incorporate the display of the transformed probe image into a second coordinate frame as disclosed by Olson, where Olson discloses mapping according to a second coordinate frame. This would allow the user to view a more updated version of the image, allowing for more accurate readings and ultimately a greater diagnosis.
([0046] “The location of each of the electrodes in the heart is known from the current position map”) where the CPM is first performed, then a representation of the electrodes is found after CPM ([0047] “Next, at step 41 intracardiac electrograms are recorded concurrently from of the electrodes”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include creating a representation of a probe after computation of the current position map as disclosed by Zeidan. This would allow for the representation to have more information regarding the location of the probe that could be deduced by the current position map generated. 

Regarding claim 24, the modified method of Bar-Tal discloses method according to claim 2319 however, Bar-Tal does not disclose further limitations of claim 24. 
Gluhovsky and Ludwin disclose: rendering a further modified 3D representation of the probe as disclosed by Gluhovsky ([0071] “a method of indicating the position of a probe within a lumenal space of a body, comprising: transforming a 3-D representation of view of the lumenal space into a flattened display representation, wherein the flattened display representation comprises representation of at least 80% of total 3-D angular extent relative to a 3-D origin within the lumenal space; and indicating a position of the probe within the flattened representation”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a display of the probe in the patient after transformation as disclosed by Gluhovsky. This would allow the user to view 
However, Gluhovsky does not disclose rendering according to third position coordinates located in the volume. This is disclosed by Ludwin ([0054] “electroanatomical map using a second visual effect, and collects ablation locations 110E-110H using a third registration and presents locations 110E-110H in the electroanatomical map using a third visual effect”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include a third registration of catheter coordinates based on an electroanatomical map as disclosed by Ludwin. This would allow the user to further track the catheter in further stages of the operation. 
However, Gluhovsky does not disclose the coordinates being based on at least any one or more of the following: 
a magnetic position derived from the CPM based on a distribution of a third multiplicity of the electrical currents; and 
from the magnetic field detected by the magnetic field sensor. 
This is disclosed by Ludwin ([0056] “the impedance-base location coordinates may be registered to field-based location coordinates (or vice-versa) … in electroanatomical map”) where the location sensor (54) detects a magnetic field and produces field-based coordinates ([0034] “A magnetic field sensor 54 (also referred to herein as position sensor 54) within distal end 32 of probe 22 generates electrical signals in response to the magnetic fields from the coils, thereby enabling processor 44 to determine the position of distal end 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bar-Tal to include the third coordinates . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793